U.S. v. Augustine



UNITED STATES, Appellee
v.
Heath E. AUGUSTINE, Senior Airman
U. S. Air Force, Appellant
 
No. 98-5026
Crim. App. No. 32792
United States Court of Appeals for the Armed
Forces
Argued November 9, 1999
Decided June 9, 2000
COX, S.J., delivered the opinion of the
Court, in which CRAWFORD, C.J., and GIERKE and EFFRON, JJ., concurred.
SULLIVAN, J., filed an opinion concurring in part and dissenting in part.
 


Counsel
For Appellant: Major Jeffrey A. Vires
(argued); Colonel Douglas H. Kohrt, Lieutenant Colonel Jeanne
M. Rueth, and Lieutenant Colonel James R. Wise (on brief).
For Appellee: Major Jennifer R. Rider
(argued); Colonel Anthony P. Dattilo, Lieutenant Colonel Ronald
A. Rogers, Captain James C. Fraser, and Captain Martin J.
Hindel (on brief).
Military Judge: William M. Burd
 
 


THIS OPINION IS SUBJECT
TO EDITORIAL CORRECTION BEFORE PUBLICATION

Opinion of the Court
Senior Judge COX delivered the opinion of the
Court.
Pursuant to his pleas, appellant was convicted
by a general court-martial of receiving and possessing depictions of sexually
explicit conduct by minors in violation of 18 USC § 2252(a)1
and of taking indecent liberties with a 6-year-old female, in violation
of Article 134, Uniform Code of Military Justice, 10 USC § 934. A
military judge sitting alone sentenced him to a bad-conduct discharge,
confinement for 3 years, total forfeitures, and reduction to E-1. The convening
authority reduced the period of confinement to 2 years in accordance with
a pretrial agreement, but otherwise approved the sentence as adjudged.
The Court of Criminal Appeals affirmed in an unpublished opinion.
This Court granted review on the following
issue:

WHETHER APPELLANTS PLEA TO SPECIFICATION
4 OF THE CHARGE WAS IMPROVIDENT SINCE HIS CONDUCT WAS NOT IN VIOLATION
OF 18 USC § 2252(a) AS APPELLANT DID NOT POSSESS THREE OR MORE BOOKS,
MAGAZINES, PERIODICALS, FILMS, VIDEO TAPES, OR OTHER MATTER WHICH
CONTAIN ILLEGAL IMAGES.

We also specified review of the following issue:

WHETHER APPELLANT WAS GUILTY OF A LESSER-INCLUDED
OFFENSE UNDER ARTICLE 134, CLAUSE 1 OR CLAUSE 2, WITH RESPECT TO SPECIFICATION
4 OF THE CHARGE WHERE HE ADMITTED ALL THE ESSENTIAL ELEMENTS TO SUCH LESSER-INCLUDED
OFFENSE.

With respect to the specified issue, we note that,
during the providence inquiry, appellant admitted that his possession of
three visual depictions of sexually explicit conduct by minors was conduct
prejudicial to "good order and discipline in the armed forces." He also
admitted his conduct "was of a nature to bring discredit upon the armed
forces." His admissions were sufficient to establish his guilt of service-discrediting
conduct under Article 134. See United States v. Sapp, No.
99-0260, _____ MJ ____ (2000).2
Article 59(b), UCMJ, 10 USC § 859(b),
provides: "Any reviewing authority with the power to approve or affirm
a finding of guilty may approve or affirm, instead, so much of the finding
as includes a lesser included offense." Consistent with our holding in
Sapp,3 also decided
this day, we will modify specification 4 to state service-discrediting
conduct under Article 134. Because the scope and fundamental nature of
the offense is unaltered by the modification of the specification, a return
of this case to the Court of Criminal Appeals for a sentence reassessment
is not required. In light of the other offenses of which appellant was
convicted, we are satisfied that there was no prejudice as to sentence
as a consequence of this minor modification. In light of our action, we
need not reach the granted issue.
Specification 4 is amended to read as follows:

In that AIRMAN FIRST CLASS HEATH E. AUGUSTINE,
United States Air Force, 2nd Space Warning Squadron, Buckley
Air National Guard Base, Colorado, did, at or near Denver, Colorado, on
divers occasions between on or about 5 May 1994 and 12 July 1996, wrongfully
and knowingly possess three or more visual depictions of minors engaging
in sexually explicit conduct.

The decision of the United States Air Force Court
of Criminal Appeals as to specification 4 as amended; the remaining specifications
and Charges; and the sentence are affirmed.
FOOTNOTES:
1 The violation
of the federal statute was charged under the Crimes and Offenses Not Capital
Clause of Article 134, Uniform Code of Military Justice, 10 USC §
934.
2
We disagree with the dissent's suggestion that the present case is in the
same posture as United States v. Falk, 50 M.J. 385 (1999). In the
present case, we can affirm the findings with respect to a lesser-included
offense because we conclude that the military judge conducted an adequate
providence inquiry covering the elements of the lesser-included offense.
By contrast, in Falk the adequacy of the guilty-plea inquiry as
to the offense charged was at issue; a lesser offense was not at issue
on appeal.
3
This case differs from Sapp because, in that case, the Court of
Criminal Appeals, rather than this Court, found the plea provident for
the offense of service-discrediting conduct. Essentially, the legal issues
are the same. Consequently, our rationale in affirming that conviction
applies in this case.


SULLIVAN, Judge (concurring in part and dissenting
in part):
I agree with the majority's affirming of Senior
Airman Augustines conviction for a violation of Article 134 (service-discrediting
conduct) by his act of storing and maintaining numerous sexually explicit
images of minor children in three separate files on his personal computer.
This crime is similar to what Airman First Class Falk did in a case we
heard and decided last Term. United States v. Falk, 50 M.J. 385 (1999).
There I stated:

Possession of 126 computer images of child
pornography, lasciviously organized into four directories on a personal
computer, in government housing on a military post, is per se
service discrediting conduct in my view. Affirmance of his conviction for
this conduct under Article 134 is warranted. . . .

United States v. Falk, 50 MJ at 394 (Sullivan,
J., dissenting).
However, it remains a puzzle to me why Augustines
and Sapp's convictions are affirmed today and yet Falk's conviction was
reversed for essentially the same conduct. I dont understand why my position
in dissent, with regard to affirming a lesser-included offense under Article
134, in United States v. Falk, supra, is now adopted by the
majority view of this Court. How can the law be applied so unequally?
Moreover, I strongly disagree with the majority's
implied holding that Augustine's guilty plea to a violation of the child
pornography law, 18 USC § 2252 should not stand. I do not agree that
Augustine's admissions were legally insufficient, and I would
affirm Augustine's plea to a violation of the child pornography law, 18
USC § 2252. I adhere to my prior stated view in my dissent in United
States v. Falk, supra, that the conduct of storing visual depictions
of child pornography in three or more computer files on a computer violated
18 USC § 2252.
I further note that recent decisions of other
U.S. courts of appeals would easily support a conviction under 18 USC §
2252, in the circumstances of child pornography on multiple computer files
on a single computer. See United States v. Vig, 167 F.3d
443, 448 (8th Cir.), cert. denied, 120 S. Ct. 146, 314
(1999); United States v. Hockings, 129 F.3d 1069 (9th
Cir. 1997); see also United States v. Demerritt, 196
F.3d 138 (2d Cir. 1999); United States v. Fellows, 157
F.3d 1197, 1201 (9th Cir. 1998), cert. denied, 120 S. Ct.
133 (1999); United States v. Hall, 142 F.3d 988, 998 (7th
Cir. 1998). The decision of the Court of Criminal Appeals followed this
case law in affirming appellants conviction for violating 18 USC §
2252 under Article 134, UCMJ.
As a final point, I want to clear up the confusion
that may appear in this area of the law of our Court. United States
v. Falk, supra, was published on May 28, 1999, but a confusing
order was issued on September 30, 1999, modifying in part the majority
opinion. I attach the order to this opinion as an appendix. In my view,
Section IIB (50 MJ at 390-92) was the only part of the majority opinion
that was withdrawn by the September 30th order; therefore, the
rest of the majority opinion as well as the two dissents in Falk
remain in effect.

APPENDIX
-- Falk Order
[Appendix in PDF format - requires
Adobe Acrobat
Reader]


Home
Page  |  Opinions
& Digest  |  Daily
Journal  |  Scheduled
Hearings